                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARK SMITH,                                         )
 # M10365,                                           )
                                                     )
                        Plaintiff,                   )
                                                     )
 vs.                                                 )       Case No. 19-cv-00074-NJR
                                                     )
 RYAN ZIEGLER,                                       )
 DONALD ROUNDTREE,                                   )
 BRYAN EISENHOUER,                                   )
 JOHNATHAN WEBB, and                                 )
 JOHN DOE,                                           )
                                                     )
                        Defendants.                  )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Mark Smith, an inmate of the Illinois Department of Corrections (“IDOC”) who

is currently incarcerated at Pontiac Correctional Center, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983, which occurred while he was an inmate at

Menard Correctional Center (“Menard”). Plaintiff alleges constitutional and state law claims and

is seeking monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                 1
                                              THE COMPLAINT

        Plaintiff makes the following allegations: On April 23, 2017, while being escorted to the

Menard Health Care Outpatient Unit (“HCU”) to be treated for injuries received unrelated to the

Complaint, several officers threatened to kill him. (Doc. 1, p. 2). While waiting handcuffed in the

HCU to see medical personnel, Defendants Lieutenant Zeigler and Corrections Officers

Roundtree, Eisenhouer, and Webb entered the room and began physically assaulting Plaintiff,

joined at some point by an unidentified corrections officer (John Doe). Id., p. 3. As he was being

assaulted, he was told numerous times by officers that they were going to kill him, and he started

to fear for his life. Id., p. 4. Twice during the assault Zeigler put a plastic bag sprayed with pepper

spray over Plaintiff’s head making it difficult for him to breath. Id. Following the incident, Plaintiff

was transported to Pontiac Correctional Center on an emergency transfer. Id., p. 5. Two of the

emergency transport team members took photos of Plaintiff’s injuries. Id., pp. 5-6.

        Plaintiff sustained a number of injuries from the beating which still affect him, including

sporadic numbness in his arms, as well as damage to his vision and random sharp pains throughout

his body. Id., p. 5.

                                                 DISCUSSION

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following nine counts:

        Count 1:       Eighth Amendment claim of excessive force against Ziegler,
                       Roundtree, Eisenhouer, Webb, and John Doe for physically
                       assaulting Plaintiff on April 23, 2017.

        Count 2:       Eighth Amendment claim of deliberate indifference to a serious
                       medical need against Ziegler, Roundtree, Eisenhouer, Webb, and
                       John Doe.




                                                   2
        Count 3:          Eighth Amendment claim for failure to protect Plaintiff from or
                          intervene in the physical assault on April 23, 2017, against Ziegler,
                          Roundtree, Eisenhouer, Webb, and John Doe.

        Count 4:          Fourteenth Amendment due process claim against Ziegler,
                          Roundtree, Eisenhouer, Webb, and John Doe.

        Count 5:          Fourteenth Amendment equal protection claim against Ziegler,
                          Roundtree, Eisenhouer, Webb, and John Doe.

        Count 6:          Assault and battery claim in violation of Illinois state law against
                          Ziegler, Roundtree, Eisenhouer, Webb, and John Doe for physically
                          assaulting Plaintiff on April 23, 2017.

        Count 7:          Intentional infliction of emotional distress claim in violation of
                          Illinois state law against Ziegler, Roundtree, Eisenhouer, Webb, and
                          John Doe for physically assaulting Plaintiff on April 23, 2017.

        Count 8:          Official misconduct claim against Ziegler, Roundtree, Eisenhouer,
                          Webb, and John Doe.

        Count 9:          Negligence claim in violation of Illinois state law against Ziegler,
                          Roundtree, Eisenhouer, Webb, and John Doe.


The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order is considered dismissed without prejudice as

inadequately pled under Twombly. 1

        As a preliminary matter, it is unclear whether Plaintiff asserts claims against more than one

John Doe defendants. In the case caption and at points in the Complaint, Plaintiff refers to a

singular John Doe correctional officer, but uses the plural “John Does” at other points. The Court

will not treat parties not in the case caption as defendants. See Myles v. United States, 416 F.3d

551, 551-552 (7th Cir. 2005). The Court interprets the John Doe named in the caption to be the



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
John Doe correctional officer who directly participated in the beating inside the HCU. To the extent

Plaintiff wishes to assert claims against more than one John Doe, he must amend his pleading to

designate any other unknown individuals and allege what personal involvement each had in the

deprivation of his constitutional rights (for example, “Correctional Officer John Doe #3 stood

outside the room and chose not to intervene).

                                         CONSTITUTIONAL CLAIMS

                                                  COUNT 1

       The intentional use of excessive force by prison guards against an inmate without

penological justification constitutes cruel and unusual punishment in violation of the Eighth

Amendment and is actionable under Section 1983. See Wilkins v. Gaddy, 559 U.S. 34 (2010);

DeWalt v. Carter, 224 F.3d 607, 619 (7th Cir. 2000). An inmate must show that an assault occurred

and that “it was carried out ‘maliciously and sadistically’ rather than as part of ‘a good-faith effort

to maintain or restore discipline.’” Wilkins, 559 U.S. at 40 (citing Hudson v. McMillian, 503 U.S.

1, 6 (1992)). Because Plaintiff alleges that Defendants continually beat him and placed a plastic

bag that had been sprayed with pepper spray over his head, the Complaint sets forth sufficient

allegations to proceed on the excessive force claim of Count 1.

                                                  COUNT 2

       In order to state a claim for deliberate indifference to a serious medical need under the

Eighth Amendment, an inmate must show: (1) that he suffered from an objectively serious medical

condition; and (2) that the defendant was deliberately indifferent to a risk of serious harm from

that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016).

       Plaintiff claims he was waiting to be treated for physical injuries he had previously received

when he was attacked by Defendants in the HCU inflicting further injuries and denying him



                                                  4
medical care. Plaintiff has adequately alleged enough facts to proceed on his Eight Amendment

claim for deliberate indifference to a serious medical need. Count 2 will proceed against Ziegler,

Roundtree, Eisenhouer, Webb, and John Doe.

                                                  COUNT 3

       Prison officials may be held liable under the Eighth Amendment if they had “a realistic

opportunity to step forward and prevent a fellow officer from violating a plaintiff's rights through

the use of excessive force but fail[ed] to do so[.]”. Miller v. Smith, 220 F.3d 491, 495 (7th Cir.

2000) (citing Yang v. Hardin, 37 F. 3d 282, 285 (7th Cir. 1994)). A plaintiff must necessarily show

an underlying constitutional violation to prevail on a claim of bystander liability. Harper v. Albert,

400 F.3d 1052, 1064 (7th Cir. 2005).

       Plaintiff has sufficiently claimed that Defendants—in the HCU and participating in the use

of excessive force— had “actual knowledge of an impending harm easily preventable, so that a

conscious, culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997) (quoting McGill v. Duckworth,

944 F 3d 344, 348 (7th Cir. 1991). Count 3 will also proceed past threshold.

                                              COUNTS 4 AND 5

       Plaintiff’s due process and equal protection claims are dismissed because he has not alleged

facts necessary to support either claim. An equal protection claim requires a plaintiff to establish

that a state actor treated him unfairly because of his membership in a particular class. Shervin

Manor Nursing Ctr. V. McAuliffe, 37 F. 3d 1216, 1220 (7th Cir. 1994). For a procedural due




                                                  5
process claim, a plaintiff must show that the state deprived him of a constitutionally protected

interest without due process of law. Zinermon v. Burch, 494 U.S. 113, 125 (1990). 2

         Here, Plaintiff gives only a conclusory statement that there were violations of due process

and equal protection, but provides no additional supporting details. (Doc. 1, p. 1). Because “[a]

complaint which consists of conclusory allegations unsupported by factual assertions fails even

the liberal standard of Rule 12(b)(6),” Palda v. General Dynamic Corp., 47 F.3d 872, 875 (7th

Cir. 1995); Jackson v. E.J. Brach Corp., 176 F.3d 971 (7th Cir. 1999), Counts 4 and 5 are dismissed

without prejudice.

                                         SUPPLEMENTAL STATE LAW CLAIMS

         In addition to the constitutional law claims, Plaintiff also asserts claims under Illinois state

law. Where a district court has original jurisdiction over a civil action such as a Section 1983 claim,

it also has supplemental jurisdiction over related state law claims pursuant to 28 U.S.C. § 1367(a),

so long as the state claims “derive from a common nucleus of operative fact” with the original

federal claims. Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008). “A loose factual

connection is generally sufficient.” Houskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008) (citing

Baer v. First Options of Chicago, Inc., 72 F.3d 1294, 1299 (7th Cir. 1995)). Plaintiff’s state law

claims of assault, battery, intentional infliction of emotional distress, official misconduct, and

negligence arise out of the same events occurring on April 23, 2017, that gave rise to his federal

claims. As such, the Court will exercise supplemental jurisdiction over these additional state law

claims and screen them accordingly.




2
 To the extent Plaintiff is bringing a substantive due process claim for the physical assault by corrections officers, the
Court will examine that claim under Count 1 excessive force in violation of the Eighth Amendment. County of
Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (where a claim is covered by a more specific constitutional provision,
such as the Eighth Amendment, the Supreme Court has held that the claim must be analyzed under the standard
appropriate to that specific provision instead of substantive due process).

                                                            6
                                                  COUNT 6

       In the Complaint, Plaintiff alleges assault and battery against all Defendants. Specifically,

he cites to Illinois criminal statute 720 ILCS § 5/12-4 in association with his battery claim, but

also alleges the torts of assault and battery. (Doc. 1, pp. 1, 9). Plaintiff cannot bring criminal

charges in the context of a civil rights suit. To the extent, however, that he wishes to assert tort

claims for assault and battery, these state law claims are based on the on the same facts that support

the excessive force claim of Count 1, and therefore Plaintiff may proceed with Count 6. See e.g.

Shea v. Winnebago Cty. Sheriff’s Dep’t, 746 F. App’x 541, 547 (7th Cir. 2018) (discussing assault

and battery under Illinois law).

                                                  COUNT 7

       As with Count 6, Plaintiff’s claim of intentional infliction of emotional distress under

Illinois law is based on the same set of allegations as his Eighth Amendment excessive force claim

in Count 1. Liberally construing the facts as presented by Plaintiff, these allegations are sufficient

to support claim of intentional infliction of emotional distress. See e.g., Sornberger v. City of

Knoxville, Ill., 434 F.3d 1006, 1030 (7th Cir. 2006) and Lopez v. City of Chicago, 464 F.3d 711,

720 (7th Cir. 2006) (discussing intentional infliction of emotional distress under Illinois law);

Accordingly, Count 7 survives screening.

                                                  COUNT 8

       Plaintiff’s claim of official misconduct is brought under Illinois criminal statute 720 ILCS

§ 5/33-3. As mentioned in Count 6, this is a criminal statute that does not provide a private right

of action or civil remedy. Accordingly, Plaintiff has failed to state a claim under this statute, and

Count 8 is dismissed from this action.




                                                  7
                                                  COUNT 9

       In order to state a claim for negligence under Illinois law, a complaint must allege facts to

establish that the defendant owed the plaintiff a duty of care, breached that duty, and that the breach

was the proximate cause of the plaintiff’s injury. Thompson v. Gordon, 948 N.E.2d 39, 45 (Ill.

2011) (citing Iseberg v. Gross, 879 N.E.2d 278 (2007)).

       The Complaint fails to state a negligence claim against Defendants. Other than stating that

he alleges the tort of negligence, see Doc. 1 p. 1, Plaintiff provides no further explanation of this

claim, notably what duty Defendants owed him. Again, conclusory statements, such as those

pertaining to negligence, do not meet the pleading standards set forth in Twombly and Rule 8, FED.

R. CIV. P. See Twombly, 550 U.S. at 555. Accordingly, Count 9 shall be dismissed without

prejudice.

                               IDENTIFICATION OF UNKNOWN DEFENDANT

       As previously noted, Plaintiff will be allowed to proceed with Counts 1, 2, 3, 6, and 7

against Corrections Officer John Doe, but this defendant must be identified with particularity

before service of the Complaint can be made. Plaintiff will have the opportunity to engage in

limited discovery to ascertain the identity of this individual. Rodriquez v. Plymouth Ambulance

Serv., 577 F.3d 816, 832 (7th Cir. 2009). The Acting Warden of Menard, Frank Lawrence, will be

added to the docket in his official capacity only and shall be responsible for responding to discover

aimed at identifying the unknown defendant. Once the name of Defendant Corrections Officer

John Doe is discovered, Plaintiff shall file a motion to substitute the newly identified defendant in

place of the generic designation in the case caption and throughout the Complaint.




                                                  8
                                     REQUEST FOR INJUNCTIVE RELIEF

        In addition to money damages, Plaintiff states that he wants injunctive relief against

Defendants, who at the time of the physical assault were employed at Menard. (Doc. 1, pp. 1, 9).

Plaintiff states that he is now incarcerated at Pontiac Correctional Center, however, and he does

not assert that he will be retransferred back there. Id. at p. 2. “If a prisoner is transferred to another

prison, his request for injunctive relief against officials of the first prison is moot unless he can

demonstrate that he is likely to be retransferred,” and these allegations of retransfer “may not be

based on mere speculation.” Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996). Accordingly,

Plaintiff's request for injunctive relief is moot.

                             MOTION FOR RECRUITMENT OF COUNSEL

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff appears to have made reasonable efforts

to retain counsel on his own, including in his Motion three letters from attorneys denying his

application for counsel. (Doc. 3, pp. 5-7). But the Court finds that Plaintiff is competent to litigate

this matter without representation at this time. Although Plaintiff claims that he is unable to

represent himself due to little education, knowledge of the law, and limited access to the law

library, Plaintiff’s pleadings demonstrate an ability to construct coherent sentences and relay

information to the Court. The claims in this case are straightforward and involve factual material

that is already available to Plaintiff or can be accessed with relative ease through discovery. Once

discovery has commenced, if Plaintiff has significant difficulty, he may refile his motion.

                                                 DISPOSITION

        IT IS HEREBY ORDERED that the Motion for Appointment of Counsel (Doc. 3) is

DENIED without prejudice.



                                                     9
       IT IS FURTHER ORDERED that Counts 1, 2, 3, 6, and 7 will proceed against Ziegler,

Roundtree, Eisenhouer, Webb, and John Doe.

       IT IS FURTHER ORDERED that Counts 4, 5, 8, and 9 are DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that all claims for injunctive relief are MOOT.

       The Clerk is DIRECTED to ADD the Acting Warden of Menard Correctional Center,

FRANK LAWRENCE, in his official capacity only, for the purpose of responding to discovery

aimed at identifying the unknown corrections officer.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for Ziegler,

Roundtree, Eisenhouer, Webb, and Lawrence (official capacity only): (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to each defendant’s place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       With respect to a defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with that defendant’s current work address, or, if not

known, his or her last known address. This information shall be used only for sending the forms

as directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.



                                                 10
       IT IS FURTHER ORDERED that this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: May 13, 2019

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                  11
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to the complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answers, but it is entirely possible that it

will take 90 days or more. When all of the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at his time, unless otherwise directed by the Court.




                                                 12
